POSITIVE ELECTRODE ACTIVE MATERIAL AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-4 and 6-11 are pending, wherein claims 1-2, 4, 6-7 and 9-10 are amended. Claims 1-4 and 6-11 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20140158932 A1, hereafter Sun).
Regarding claim 1, Sun teaches a positive electrode active material comprising a primary particle (10) enabling lithium intercalation and deintercalation and a secondary particle in which a plurality of primary particles are agglomerated (See at least: [0010]; [0052]; Fig. 1). Note that “enabling lithium intercalation and deintercalation” is an inherent property or function of a primary particle used in a positive electrode active material of a lithium secondary battery.
Sun teaches the primary particle has an aspect ratio continuously increasing from the center of the secondary particle to the surface thereof, wherein the aspect ratio of the primary particle is a length/width ratio of a major axis to a minor axis of the primary particle (See, at least: [0020], Figs. 1 and 3).
Sun further discloses that the a-axis direction length to c-axis direction length ratio of the primary particle making up the secondary particle is increased from the center to the surface of the secondary particle and can be reached to 30 (at least: [0020]; [0016]). If the distance from the center to the surface of the secondary particle is counted as R, the second particle can be divided into three regions: the first region from R to 2R/3; the second region from 2R/3 to R/3; and the third region from R/3 to 0 (center). See the annotated Fig. below. The corresponding a-axis direction length to c-axis direction length ratios in these regions are from 30 to 20, from 20 to 10, and from 10 to 0, respectively.
As such, a first average value of average aspect ratios of the plurality of primary particles present in a first region in which the distance from the center of the secondary particles is 2R/3 to R is in the range of a/c=20 to a/c=30. According to claim language of L1, L1 is in the range of 20 to 30.
Likewise, a second average value of average aspect ratios of the plurality of primary particles present in a second region in which the distance from the center of the secondary particle is R/3 to 2R/3 is in the range of a/c=10 to a/c=20. According to claim language of L2, L2 is in the range of 10 to 20.
Therefore, L1/L2 is in the range of 1 (i.e., 20/20) to 3 (i.e., 30/10), which overlaps the instantly claimed 1.15≤ X1 ≤ 1.75, wherein X1 is a ratio of L1 to L2 as instantly defined. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

    PNG
    media_image1.png
    631
    726
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    720
    947
    media_image2.png
    Greyscale


Regarding claim 2, Sun teaches the positive electrode active material of claim 1, wherein a third average value of average aspect ratios of the plurality of primary particles present in a third region in which the distance from the center of the secondary particle is 0 to R/3 is in the range of a/c=0 to a/c=10. According to claim language of L3, L3 is in the range of 0 to 10.
As such, L2/L3 is in the range of no less than 1 (i.e., 10/10), which overlaps the instantly claimed X2=L2/L3≥1.35. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Sun teaches the positive electrode active material of claim 2, and as addressed above, X1 is in the range of 1 to 3, and X2 is no less than 1. Thus, X1/X2 is no greater than 3, which overlaps the instantly claimed X1/X2≥0.7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Sun teaches the positive electrode active material of claim 1, and as addressed above, L1 is in the range of 20 to 30 and L3 is in the range of 0 to 10. Thus, L1/L3 is no less than 2 (i.e., ≥20/10), which overlaps the instantly claimed X3=L1/L3 ≥1.70. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Sun teaches the positive electrode active material of claim 1, wherein the primary particle has a rod shape radiated from the center of the secondary particle to the surface thereof, and a direction of the major axis of the primary particle represents directionality towards the center of the secondary particle (See, at least, Figs. 1 and 3).
Regarding claim 7, Sun teaches the positive electrode active material of claim 1, a lithium ion diffusion pathway in the primary particles may be along a major axis direction of the primary particles (at least: [0012], [0023] and [0055]). Thus, an angle between a lithium ion diffusion pathway in the primary particles and the major axis direction of the primary particles is 0[Symbol font/0xB0], reading on the claimed [Symbol font/0xB1]40[Symbol font/0xB0].
Regarding claim 8, Sun teaches the positive electrode active material of claim 7, wherein the lithium ion diffusion pathway is formed to have an angle of 0[Symbol font/0xB0] based on the direction connecting the center of the secondary particle to the surface thereof (at least: [0012], [0023] and [0055]).
Regarding claim 9, Sun teaches the positive electrode active material of claim 1, wherein the primary particles are represented by the two chemical formulae shown in paragraph [0059]. When M is, for example, Al, each of the said two formulae reads on the claimed Chemical Formula 1 when M1=Mn and M2=Al. The molar fraction of each element recited in the said two formulae overlaps that of the corresponding element recited in the claimed Chemical Formula 1, respectively.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 11, Sun teaches a lithium secondary battery which uses a positive electrode comprising the positive electrode active material according to claim 1 (See at least Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as applied to claim 1 above, and further in view of Kurita et al. (US 20210043917 A1, hereafter Kurita).
Regarding claim 10, Sun teaches the positive electrode active material of claim 1, but is silent as to a coating layer as claimed.
In the same field of endeavor, Kurita discloses that “the presence of a lithium-containing tungsten oxide at least in the interparticles spaces of the primary particles of the lithium composite metal compound makes it possible to significantly suppress cracking of the particles of the lithium composite metal compound that may occur in a case where the lithium secondary battery using the positive electrode active material for lithium secondary batteries … is repeatedly charged and discharged” (at least: [0034]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Kurita into Sun such that a coating layer of a lithium-containing tungsten oxide covers at least a part of the interface between the primary particles of Sun, as taught by Kurita, in order to significantly suppress cracking of the primary particles of the lithium composite metal compound when the secondary battery is repeatedly charged or discharged (at least: [0034], Kurita).
Kurita further discloses that the lithium-containing tungsten oxide can be, for example, Li4WO5, which reads on the instantly claimed LiaM3bOc when M3=W.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.
1) In response to Applicant’s arguments regarding claims 1 and 11 and paragraph [0027] of Sun that “… in paragraph [0027] of Sun, which describes that ‘the axis direction length to c-axis direction length ratio of the primary particle is constant; and a second interior …”, etc., it is submitted that these arguments are not commensurate with the teachings relied on for rejections. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, consult Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). Sun’s claims 1 and 11 and [0027] were not relied on for rejections.
In addition, Sun discloses the above mentioned “the a-axis direction length to c-axis direction length ratio of the primary particle is constant” in one embodiment, but does not disclose that the said ratio must be constant. At least, the annotated Fig. 3 clearly illustrates how Sun teaches the claimed limitations, i.e., the primary particle has an aspect ratio continuously increasing from the center of the secondary particle to the surface thereof.
2) Claim 7 in the arguments regarding claim 7 of Sun, depends on claim 6 of Sun. However, claims 6 and 7 were not relied on for the rejections. Thus, the arguments are moot.
3) It appears that the evidence in the arguments regarding “Reference Comparative Example” is not presented in the specification or in an affidavit or declaration. Therefore, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727